CULLEN, Commissioner.
Pursuant to a verdict finding him guilty of storehousebreaking, William Arthur Pey-ton was sentenced to a term of three years’ imprisonment. We have his appeal from the judgment of conviction.
Peyton took the stand in his own defense and testified on direct examination that he previously had been convicted of an offense of storehousebreaking. At the close of the case he asked for an admonition that the evidence of his prior conviction could be considered only as it affected his credibility and not as substantive evidence of guilt. The court refused to give the admonition because the evidence had been brought out by the defendant himself on direct examination. Peyton’s only contention on this appeal is that this refusal constituted prejudicial error.
We recently had this same question before us in Shockley v. Commonwealth, Ky., 415 S.W.2d 866 (decided June 9, 1967) and the answer we gave there, rejecting the claim of error, is controlling here.
The judgment is affirmed.
MILLIKEN, MONTGOMERY, OSBORNE and STEINFELD, JJ., concur.
WILLIAMS, C. J., and HILL and PAL-MORE, JJ., dissent for the reasons stated by the dissenting opinion in Shockley v. Commonwealth, Ky., 415 S.W.2d866 (1967).